Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s response filed on December 31, 2021 is acknowledged.    Claims 16, 17 and 24 have been canceled.  Claims 34-37 have been added.  Claims 15, 27, 28, and 32 have been amended. With Applicant’s supplemental amendment filed on February 17, 2022 claims 15, 18-23 and 25-35 were canceled. Claims 38-53 have been added.  Claims 36-53 are currently pending and under examination.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on January 7, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy is attached hereto.
Allowable Subject Matter
3.	In view of Applicant’s amendments and response, the rejections of record have been withdrawn.  Consequently, claims 36-53 are allowed. 

4.	The following is an Examiner’s statement of reasons for allowance.  The prior art cited neither teaches nor suggest a method for treating inflammatory bowel disease in a subject in need thereof, comprising administering an effective amount of Butyribacter intestini TF01-11 under deposit number CGMCC 10984 or a composition comprising an effective amount of the Butyribacter intestini TF01-11 to the subject, wherein the inflammatory bowel disease Butyribacter intestini TF01-11 is Applicants own, Feng et al., US 11,033,614 B2, which only teaches said strain as it pertains to treating and preventing obesity and obesity-related disease. This does not anticipate or make obvious the treatment of IBD, controlling weight loss, DAI or relieving intestinal lesions in a subject.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
6.	Claims 36-53 are allowed.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        March 12, 2022

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645